UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 3) X ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 Commission File No. 0-6404 Gateway Energy Corporation (Exact name of registrant as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1415 Louisiana Street, Suite 4100, Houston, Texas 77002 (Address and Zip Code of principal executive offices) (713) 600-1044 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.25 Par Value Preferred Stock Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesXNo Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation SK is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) YesNo X The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, was $7,370,908. The number of shares outstanding of the issuer's common equity as of March 16, 2010, was 19,397,125. DOCUMENTS INCORPORATED BY REFERENCE The following document is incorporated by reference into the indicated parts of this Annual Report to the extent specified in such parts:None INDEX PAGE PART I. 4 Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 7 PART II. 7 Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A. Controls and Procedures 19 Item 9B. Other Information 21 PART III. 21 Item 10. Directors, Executive Officers and Corporate Governance 21 Item 11. Executive Compensation 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accountant Fees and Services 28 PART IV. 29 Item 15. Exhibits and Financial Statement Schedules 29 SIGNATURES. 30 2 EXPLANATORY NOTE This Amendment No. 3 to the Annual Report on Form 10-K for the year ended December 31, 2009 amends the Item 9A(T) Controls and Procedures paragraphs to include a conclusion on internal control over financial reporting as of December 31, 2009.Please see Part II, Item 9A(T). Controls and Procedures.This amended Form 10-K also contains currently dated certifications pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as Exhibits 31.1, 31.2, 32.1, and 32.2. Except as described above, no other information in the original filing has been updated and this Amendment continues to speak as of the date of the original filing.Other events occurring after the original filing or other disclosures necessary to reflect subsequent events have been or will be addressed in other reports filed with or furnished to the SEC subsequent to the date of the original filing.Accordingly, this Form 10-K/A should be read in conjunction with such reports. 3 FORWARD-LOOKING STATEMENTS Statements made in this Annual Report on Form10-K and other reports and proxy statements filed with the Securities and Exchange Commission, communications to shareholders, press releases and oral statements made by representatives of the Company contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that relate to possible future events, our future performance, and our future operations. In some cases, you can identify these forward-looking statements by the use of words such as “may,” “will,” “should,” “anticipates,” “believes,” “expects,” “plans,” “future,” “intends,” “could,” “estimate,” “predict,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements are only our predictions. Actual results could differ materially from those projected in such forward-looking statements as a result of the risk factors set forth below in the section entitled “Factors Affecting Future Results” and elsewhere in this document.Therefore, we cannot guarantee future results, levels of activities, performance, or achievements. We are under no duty to update any of the forward-looking statements after the date of this document to conform them to actual results or to changes in our expectations. PART I ITEM 1.BUSINESS General Gateway Energy Corporation (the “Company,” or “Gateway”), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. The Company's common stock is traded in the over-the-counter market on the bulletin board section under the symbol GNRG. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company and Gateway Processing Company and CEU TX NPI, L.L.C.Gateway-Madisonville Pipeline, L.L.C, previously known as Gateway-ADAC Pipeline, L.L.C., is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company.The Company acquired the minority interest (33%) from the prior owner on July 3, 2008 and the Company now owns 100% of this venture. Access to the Company’s annual reports on Form 10-K and10-KSB, quarterly reports on Form 10-Q and Form 10-QSB, the Company’s Code of Ethics, and current reports on Form 8-K are available at the Company’s website, www.gatewayenergy.com. In the following discussion, “Mcf” refers to thousand cubic feet of natural gas;“Bbl” refers to barrel of liquid hydrocarbons of approximately 42 U.S. gallons;“Btu” refers to British thermal unit, a common measure of the energy content of natural gas; “MMBtu” refers to one million British thermal units.“Mcfe” refers to thousand cubic feet equivalent.Liquid hydrocarbons are converted to Mcf equivalents using the ratio of 1.0 barrel of liquid hydrocarbons to 6.0 Mcf of natural gas. Description of Business Gateway Energy Corporation owns and operates natural gas gathering, transportation and distribution systems in Texas, Texas state waters and in federal waters of the Gulf of Mexico off the Texas and Louisiana coasts.These systems include approximately 280 miles of pipeline ranging in diameter from 1 inch to 20 inches through which the Company gathers natural gas and liquid hydrocarbons from producing properties owned by others, transports gas and liquid hydrocarbons and distributes natural gas to various markets.If the Company assumes title along with possession of the gas, it sells the gas directly to industrial end users under “back-to-back” purchase and sale contracts designed to minimize commodity risk.Otherwise, the Company transports the gas for a fee per MMBtu or Mcf.Liquid hydrocarbons are transported for a fee per Bbl. Because the Company’s operating margin is generated under back-to-back purchase and sales contracts, or under contracts that have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported, the Company’s operating margin is relatively insensitive to the changes in commodity prices of natural gas and oil.The primary impact of the level of natural gas and oil commodity prices on the Company is their impact on drilling activities.High prices tend to generate greater cash flow for producers and thus greater enthusiasm to accelerate drilling; low prices tend to have the opposite effect.When the drilling is successful and located near the Company’s pipelines, there is an increased possibility for new business. Business Growth Strategy Beginning in 2005, the Company began a restructuring program to position it for growth with a renewed focus on its core compentencies.The Company is currently undertaking a two prong growth strategy, focused on optimizing the deployment of its existing assets, and aggressively seeking out acquisition opportunities to leverage our industry expertise and infrastructure to expand in the midstream sector of the natural gas industry. 4 · Optimization of Existing Assets – The Company has valuable core assets in the midstream sector that it is actively seeking to optimize.The Company’s Madisonville business has the potential to expand due to the Company’s position as the exclusive gas transporter for the largest producer and the only gas treating company in the area, as well as through its 9.1% net profits interest in certain production in the Madisonville Field.In addition, the Company’s current throughput volume of its offshore pipeline assets is significantly less than its maximum daily throughput capacity, allowing the Company to solicit a significant amount of new gathering and transportation business without substantial capital outlay. · Acquisition Opportunities – The Company has positioned itself to aggresively seek out acquisition opportunities in the midstream sector.Significant improvements in the Company’s operating results, financial position, and available credit facility enable the Company to actively investigate and pursue these potential acquisitions. Major Customers and Suppliers The Company purchases natural gas from several producers and suppliers, and during the years ended December 31, 2009 and 2008, one company supplied 100% of the totalnatural gas purchased.Gross sales to customers representing 10% or more of total revenue for the years ended December 31, 2009 and 2008 are as follows: Year Ended December 31, Dart Container Corporation 60% 53% Owens Corning 36% 27% Saint Gobain Containers 0% 16% Although these sales constitute a significant portion of total revenues, they represent a much less significant portion of the Company’s operating margin because of back-to-back purchase contracts to supply these major customers.The Company believes that the loss of a major customer would not have a material adverse effect on its financial statements due to the small impact any one customer has on the Company’s operating margin.However, the loss of revenues from more than one major producer concurrently could potentially have a material impact on earnings. Competition The natural gas industry is highly competitive.The Company competes against other companies in the gathering, transporting, processing and marketing business for gas supplies and for customers.Competition for gas supplies is primarily based on the availability of transportation facilities, cost-effectiveness of processing facilities, service and satisfactory price.In marketing, there are numerous competitors, including affiliates of intrastate and interstate pipelines, major producers, brokers and marketers.Most of our competitors have capital resources greater than the Company and control greater supplies of gas.Competition for marketing customers is primarily based on reliability and the price of delivered gas. Because of the significantly higher costs to construct pipelines in marine environments and the difficulty of installing new onshore separation/dehydration and terminal facilities, it is likely that any new well that is completed within two miles of the Company's existing offshore systems will be connected to Gateway’s nearby system.Since the Company became actively involved as the operator of these offshore systems, it has been successful in connecting every new, available well completed within that distance. Regulation The transportation and sale of natural gas in interstate commerce are subject to extensive regulation under the Natural Gas Act ("NGA"), the Natural Gas Policy Act of 1978 ("NGPA"), and other rules and regulations promulgated by the Federal Energy Regulatory Commission (“FERC”).The Company believes that the gathering, transportation and distribution activities of the Company are intrastate in nature and not subject to FERC's jurisdiction.The properties are, however, subject to regulation by various state agencies. 5 Environmental and Safety Concerns The Company's operations are subject to environmental risks normally incidental to the construction and operation of pipelines, plants and other facilities for gathering, processing, transporting and distributing natural gas and liquid hydrocarbons.In most instances, the regulatory requirements relate to the discharge of substances into the environment and include controls such as water and air pollution control measures.Environmental laws and regulations may require the acquisition of a permit before certain activities may be conducted.Further, these laws and regulations may limit or prohibit activities on certain lands lying within wilderness areas, wetlands, areas providing habitat for certain species, or other protected areas.The properties are also subject to other federal, state and local laws covering the handling, storage or discharge of materials used by the Company, or otherwise relating to protection of the environment, safety and health. Management believes the Company has obtained, and is in current compliance with all necessary and material permits, and that its operations are in substantial compliance with applicable material governmental regulations. Employees As of December 31, 2009, the Company had six full-time employees. ITEM 1A.RISK FACTORS This item is not applicable for smaller reporting companies such as Gateway. ITEM 1B.UNRESOLVED STAFF COMMENTS The Company does not have any unresolved staff comments to disclose in this Item. ITEM 2.PROPERTIES Onshore Properties The Company owns two active onshore pipeline systems in Texas.One system is a fourteen-mile delivery system that transports natural gas for sale to industrial users in Waxahachie, Ellis County, Texas.The other system is a 10-inch, 10 mile pipeline located near Madisonville, Madison County, Texas which transports natural gas from the Madisonville treating facility to two major pipelines. At December 31, 2009, the Company’s onshore systems were comprised of approximately 24 miles of six-inch to ten-inch pipelines and related meters, regulators, valves and equipment.The systems are properly maintained and are capable of transporting natural gas under prescribed pressures. On January 7, 2010, the Company purchased the Hickory Creek Gathering System in the Barnett Shale, Denton County, Texas.Refer to Note 14 to the Consolidated Financial Statements for further discussion. Offshore Properties Gateway Offshore Pipeline Company owns pipelines that service producers in Texas and Louisiana offshore waters and Galveston Bay.These systems and related facilities are in waters up to 650 feet in depth and provide the Company the capability to gather and transport gas and liquid hydrocarbons to various markets.The Company’s offshore systems consist of approximately 266 miles of three-inch to 16-inch diameter pipelines and related equipment which transport the natural gas and liquid hydrocarbons primarily under fee-based contracts. Net Profits Interest On December 22, 2008, the Company acquired a 9.1% net profits interest in certain identified leases and wells owned and operated by Redwood Energy Production, L.P. ("Redwood") in the Madisonville Field insofar as they cover the Rodessa/Sligo interval, together with all interests acquired by Redwood in any additional oil and gas leases or rights to acquire oil and gas leases within a specified area of mutual interest ("AMI") and any interests acquired by Redwood in sands, zones, formations, horizons or in and to the depths acquired by Redwood in leases above or below the Rodessa/Sligo interval. Redwood is a subsidiary of GeoPetro Resources Company. There are currently four wells drilled in the AMI by Redwood in the Rodessa zone at approximately 12,000 feet. System Capacity The capacity of a pipeline is primarily a function of its diameter and length and its inlet and outlet pressures.Based upon normal operating pressures, the Company’s systems have a daily throughput capacity of over 800,000 Mcfe per day, which significantly exceeds the current daily throughput of approximately 50,000 Mcfe per day. 6 Corporate Property In addition to the operating properties described above, the Company leases office space and owns certain office equipment in its corporate office located at 1415 Louisiana Street, Suite 4100, Houston, Texas 77002. ITEM3.LEGAL PROCEEDINGS From time to time the Company is involved in litigation concerning its properties and operations.There is no known or pending litigation expected to have a material effect on the Company’s financial statements. ITEM4.(REMOVED AND RESERVED) PART II ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company's common stock is traded on the over-the-counter market in the bulletin board section under the symbol GNRG.The closing prices shown reflect the highest and lowest inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ended High Low March 31, 2009 June 30, 2009 0.39 0.30 September 30, 2009 0.45 0.29 December 31, 2009 0.40 0.32 Quarter Ended High Low March 31, 2008 June 30, 2008 0.90 0.68 September 30, 2008 0.85 0.46 December 31, 2008 0.52 0.30 Holders As of December 31, 2009, there were 1,567 shareholders of the Company's common stock. Dividends There have been no dividends declared on the Company's common stock during the years ended December 31, 2009 and 2008.The Company does not intend to pay dividends on its common stock in the near future. On December 7, 2009, the Company entered into a Credit Agreement with Meridian Bank.This agreement restricts the Company’s ability to pay dividends. ITEM 6.SELECTED FINANCIAL DATA This item is not applicable for smaller reporting companies such as Gateway. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following management's discussion and analysis, and the discussion of the Company’s business beginning in Item 1 of this report, contains trend analysis and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Actual results could differ materially from those projected in the forward-looking statements throughout this document as a result of the risk factors set forth below in the section entitled “Factors Affecting Future Results” and elsewhere in this document. Critical Accounting Policies The following accounting policies are considered by management to be the most critical to the fair presentation of the Company’s financial condition, results of operations and cash flows.The policies are consistently applied in the preparation of the accompanying consolidated financial statements; however, certain reclassifications have been made to the prior period statements to be consistent with the current presentation. 7 Revenue Recognition Policy Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices.The Company purchases and sells the gas using the same index to minimize commodity price risk.Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser.Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported.Transportation revenues onshore are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons.Transportation revenues offshore are recognized at the Company’s receipt point. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period.Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized.Expenditures for maintenance and repairs are charged to expense as incurred.For the year ended December 31, 2009, property and equipment included $78,056 of equipment financed under a capital lease, net of $21,944 of accumulated amortization.Depreciation and amortization is calculated using the straight-line method over estimated useful lives ranging from 6 to 30 years for pipeline systems, gas plant and processing equipment, and from 2 to 10 years for office furniture and other equipment.Upon disposition or retirement of pipeline components or gas plant components, any gain or loss is charged or credited to accumulated depreciation.When entire pipeline systems, gas plants or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. For the years ended December 31, 2009 and 2008, depreciation, depletion and amortization expense was $608,394 and $621,252, respectively.Property, plant and equipment and identifiable intangible assets are reviewed for impairment, in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360, “Property, Plant, and Equipment,” whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets.Impairments of long-lived assets recorded during the years ended December 31, 2009 and 2008 was $77,942 and $0, respectively.The impairment was recorded for Net Profits Interest (“NPI”) assets. The Company determined an impairment evaluation was necessary for the Net Profits Interest due to the accumulation of costs by the producer significantly in excess of what was originally expected and due to the history of operating losses by the producer.The Company estimated future cash flows and evaluated the likelihood of different outcomes using a probability weighted approach.To determine the fair value of the different outcomes, we determined the sum of the undiscounted estimated future cash flows expected to result from the use of the asset.Upon completion of the evaluation using the probability weighted outcomes, it was determined that an impairment of $77,942 was necessary. ASC Topic 820, “Fair Value Measurements” establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions.The NPI impairment was based on Level 3, unobservable inputs, including conversations with the producer of the net profits interest concerning future plans for the Madisonville field as well as preliminary results from their annual reserve report. Additionally, no revenue had been recognized during 2009 for the interest.The adjusted value of the NPI is $701,482. Asset Retirement Obligation The Company provides for future asset retirement obligations under the provisions of FASB ASC Topic 410, “Asset Retirement and Environmental Obligations,” related to the Shipwreck offshore production platform because, eventually, law or regulation will require its abandonment.The present value of the estimated future asset retirement obligation, as of the date of acquisition, was capitalized to gas gathering, processing and transportation equipment.The present value of the estimated future asset retirement obligation, as of the balance sheet date, is presented as a noncurrent liability.Until the platform is ultimately sold or retired, the Company will recognize (i) depreciation expense on the additional capitalized costs; (ii) accretion expense as the present value of the future asset retirement obligation increases with the passage of time, and; (iii) the impact, if any, of changes in estimates of the liability. 8 Refer to Note 8 to the Consolidated Financial Statements for discussion of change in estimate. Refer to Note 12 to the Consolidated Financial Statements for discussion of sale, effective June 30, 2009, of the Shipwreck platform. Goodwill and Other Intangibles FASB ASC Topic 350, “Intangibles, Goodwill, and Other” addresses the methods used to capitalize, amortize and to assess the impairment of intangible assets.In evaluating the Company’s intangibles, management considered all of the criteria set forth in FASB ASC Topic 350 for determining useful life.Management performs our annual impairment test for intangible assets in the fourth quarter of each fiscal year or when changes in circumstance indicate impairment.No impairments were indicated as a result of impairment reviews for intangible assets in the year ended December 31, 2008.During the third quarter of 2009, intangible assets related to contracts with producers were impaired due to the abandonment of platforms by the producers.As such, the Company recognized approximately $52,000 of impairment for the year ended December 31, 2009. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management’s significant estimates include depreciation of long-lived assets, depletion of gas reserves, amortization of deferred loan costs, valuation of the asset retirement obligation liability, valuation of the fair value of the Company’s long-lived assets, and valuation of stock based compensation.Actual results could differ from those estimates. Accounting Pronouncements and Recent Regulatory Developments The FASB issued ASC Topic 820, “Fair Value Measurements and Disclosures”. This topic: · Affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction. · Clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. · Eliminates the proposed presumption that all transactions are distressed (not orderly) unless proven otherwise. The topic instead requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. · Includes an example that provides additional explanation on estimating fair value when the market activity for an asset has declined significantly. · Requires an entity to disclose a change in valuation technique (and the related inputs) resulting from the application of the topic and to quantify its effects, if practicable. · Applies to all fair value measurements when appropriate. ASC Topic 820 must be applied prospectively and retrospective application is not permitted. ASC Topic 820 is effective for interim and annual periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. An entity early adopting ASC Topic 820 must also early adopt ASC Topic 320, “Investments, Debt, and Equity Securities”. The Company adopted ASC Topic 820 as it applies to financial assets and liabilities as of June 30, 2009 and the adoption did not have a material impact on its consolidated financial statements. 9 The FASB issued ASC Topic 825, “Financial Instruments”, and ASC Topic 270, “Interim Reporting”. They require an entity to provide disclosures about fair value of financial instruments in interim financial information. This also amends ASC Topic 270 to require those disclosures in summarized financial information at interim reporting periods. Under this topic, a publicly traded company shall include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. In addition, an entity shall disclose in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position, as required by ASC Topic 825. ASC Topic 825 and ASC Topic 270 are effective for interim periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. However, an entity may early adopt these interim fair value disclosure requirements only if it also elects to early adopt ASC Topic 820, ASC Topic 320 and ASC Topic 958.The Company adopted ASC Topic 820 as it applies to financial assets and liabilities as of January 1, 2008 and the adoption did not have a material impact on its consolidated financial statements. The FASB has issued ASC Topic 855, “Subsequent Events” (“ASC Topic 855”). ASC Topic 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. Specifically, ASC Topic 855 provides: · The period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; · The circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and · The disclosures that an entity should make about events or transactions that occurred after the balance sheet date. ASC Topic 855 is effective for interim or annual financial periods ending after June 15, 2009, and shall be applied prospectively.The Company has adopted and will follow the guidance in ASC Topic 855 for all prospective subsequent event transactions and disclosures. The FASB issued ASC Topic 105, the “FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (“ASC Topic 105”). ASC Topic 105 establishes the FASB Accounting Standards Codification(Codification) as the single source of authoritative U.S. generally accepted accounting principles (U.S. GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. ASC Topic 105 and the Codification are effective for financial statements issued for interim and annual periods ending after September 15, 2009. The Codification supersedes all existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. Following ASC Topic 105, the FASB will not issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts. Instead, the FASB will issue Accounting Standards Updates, which will serve only to: (a) update the Codification; (b) provide background information about the guidance; and (c) provide the basis for conclusions on the change(s) in the Codification. The Company will utilize ASC Topic 105 as authoritative guidance over accounting transactions. The SEC has published a Final Rule, Modernization of Oil and Gas Reporting. The new disclosure requirements include provisions that permit the use of new technologies to determine proved reserves if those technologies have been demonstrated empirically to lead to reliable conclusions about reserves volumes. The new requirements also will allow companies to disclose their probable and possible reserves to investors. In addition, the new disclosure requirements require companies to: (a) report the independence and qualifications of its reserves preparer or auditor; (b) file reports when a third party is relied upon to prepare reserves estimates or conducts a reserves audit; and (c) report oil and gas reserves using an average price based upon the prior 12-month period rather than year-end prices. 10 The new disclosure requirements are effective for registration statements filed on or after January 1, 2010, and for annual reports on Forms 10-K and 20-F for fiscal years ending on or after December 31, 2009. A company may not apply the new rules to disclosures in quarterly reports prior to the first annual report in which the revised disclosures are required. The adoption of this rule had no effect on the financial statements. Results of Operations General The Company evaluates its segments based on operating margin, which is defined as revenues less cost of purchased gas and operating and maintenance expenses.Such amounts are before general and administrative expense, depreciation, depletion and amortization expense, interest income or expense or income taxes.Operating margin is not a GAAP measure but the components of operating margin are computed by using amounts that are determined in accordance with GAAP.A reconciliation of operating margin to operating income is presented in Note 11 to the Consolidated Financial Statements. The Henry Hub closing monthly index price for natural gas during the year ended December 31, 2009 averaged $3.99 per MMBtu, compared to $9.02 for the same period of the prior year.In the accompanying financial statements, the Company’s revenues from sales of natural gas, along with the cost of natural gas purchased, decreased proportionately from prior year levels.Because the Company buys and sells gas under purchase and sales contracts that are priced at the beginning of the month, based upon established gas indices to minimize commodity price risk, the Company’s net operating margin is relatively insensitive to fluctuations in the market price of gas.Accordingly, the Company evaluates each of its activities based on the operating margin it produces.Management reviews and evaluates the operations of three main segments—Onshore operations, Offshore operations and Net Profits Interest. During 2009, the Company sold its Shipwreck, Crystal Beach, and Pirates Beach assets in the Gateway Offshore Pipeline subsidiary.The Company presented the operating results of those assets in its statement of operations for the years ended December 31, 2009 and 2008 as discontinued operations. Total Operations Year Ended December 31, Revenues Operating margin Depreciation, depletion, and amortization Operating margin for the year ended December 31, 2009 increased $268,000 from the prior year.Offshore operating margin increased $804,000, Onshore operating margin decreased $526,000 and the Net Profits Interest decreased by $10,000. Operating margin for the year ended December 31, 2008 increased $424,000 from the prior year.Offshore operating margin increased $492,000, Onshore operating margin decreased $74,000 and the Net Profits Interest increased by $5,000. Onshore Operations Year Ended December 31, Revenues Operating margin Depreciation and amortization Onshore operating margin for the year ended December 31, 2009 decreased $526,000 from the prior year, primarily caused by continuing lower throughput volumes on the Company’s Madisonville pipeline system due to the natural decline of the Madisonville field and lower sales volumes on the Waxahachie distribution system due to a permanent plant shutdown in December 2008. 11 The Company expects operating margins to increase on its Onshore segment as throughput volumes on the Madisonville pipeline system will be increasing during 2010 as well contributions from the newly acquired Hickory Creek Gathering System. Onshore operating margin for the year ended December 31, 2008 decreased $74,000 from the prior year, mainly due to continuing lower throughput volumes on the Company’s Madisonville pipeline system due to the natural decline of the Madisonville field,offset by higher margins on the Company’s Waxahachie distribution system. Offshore Operations Year Ended December 31, Revenues Operating margin Depreciation and amortization Offshore operating margin for the year ended December 31, 2009 increased $804,000 compared to 2008 due to increased throughput volumes on the Company’s East Cameron 359 pipeline system.The East Cameron 359 pipeline operating margin for the for the year ended December 31, 2009 was favorably impacted by temporary volumes as an alternate pipeline for several producers while the main Sea Robin pipeline used was temporarily out of service.This increase was partially offset by reduced volumes at several systems that have not fully recovered from the hurricanes in 2008. Offshore operating margin for the year ended December 31, 2008 increased $492,000 compared to 2007 due to the August 2007 acquisition of all Gulfshore Midstream’s Offshore pipeline assets, as well as increased throughput volumes on the Company’s Bolivar pipeline system. Net Profits Interest Operations Year Ended December 31, Revenues $- Operating margin - Depletion - The Net Profits Interest operating margin for the year ended December 31, 2009 was $(5,000).The negative operating margin is due to a reversal of revenue recognized during the fourth quarter of 2008.The Company purchased this Net Profits Interest in the Madisonville Field on December 22, 2008.Unless the price of natural gas increases or the operator completes pre-announced workovers to increase production in the Madisonville Field, the Company will not recognize revenue from this interest. Discontinued Operations On June 30, 2009, the Company sold its Shipwreck gathering system consisting of an offshore platform and related pipelines, as well as a related onshore facility known as the Crystal Beach terminal (the “Shipwreck/Crystal Beach Assets”).In a separate transaction, the Company also sold its Pirates’ Beach gathering system (the “Pirates’ Beach Assets”). The Shipwreck/Crystal Beach Assets were sold to Impact Exploration & Production, LLC for consideration consisting of $200,000, payable in four quarterly installments, and the assumption of liabilities, including abandonment and retirement obligations, with an effective date of June 30, 2009.We have received the first installment on the note as of December 31, 2009, but are uncertain as to the timing of the collection of the remaining three installments.As such, we have calculated the gain on sale of assets according to ASC Topic 605 “Revenue Recognition” using the cost recovery method.As a result of the sale, the Company recognized a pre-tax gain of $213,780 and a pre-tax deferred gain of $150,000, which will be deferred and recognized as the remaining installments are received. 12 The Pirates’ Beach Assets were sold to Emerald Gathering and Transportation, L.L.C. for consideration consisting of $300,000, of which $50,000 was paid at closing, with the balance payable in five monthly installments, and the assumption of liabilities, including abandonment and retirement obligations, with an effective date of June 1, 2009.We are reasonably certain as to the collection of the installments on the note and recognized the full amount of the gain up front.As a result of the sale, the Company recognized a pre-tax gain of $101,539. Accordingly, prior period financial statement amounts have been adjusted to give effect to these dispositions as discontinued operations. The following are the results of operations of the Crystal Beach Terminal and Shipwreck and Pirates’ Beach gathering systems for the periods presented: Years Ended December 31, 2007 Operating revenues (1) $ $ $ 1,007,065 Operating costs and expenses (2) 412,227 In Income (loss) from discontinued operations, net of taxes 356,903 Gain on disposal of discontinued operations, net of taxes - - B Basic and diluted loss per share from discontinued operations $ $
